Exhibit 10.2

 

AMENDMENT
TO THE
2004 GUITAR CENTER, INC.
INCENTIVE STOCK AWARD PLAN

 

                Pursuant to the authority reserved to the Board of Directors
(the “Board”) of Guitar Center, Inc. (the “Company”), a corporation organized
under the laws of State of Delaware, under Section 11.3 of the Guitar Center,
Inc. 2004 Incentive Stock Award Plan (the “Plan”), the Board hereby amends the
Plan as follows.

 

1.             Effective as of November 2, 2006, Article I of the Plan is hereby
amended to incorporate a new section following section 1.16, renumbering each
subsequent section accordingly, to read in its entirety as follows:


1.17         “EQUITY RESTRUCTURING” SHALL MEAN A NON-RECIPROCAL TRANSACTION
BETWEEN THE COMPANY AND ITS STOCKHOLDERS, SUCH AS A STOCK DIVIDEND, STOCK SPLIT,
SPIN-OFF, RIGHTS OFFERING OR RECAPITALIZATION THROUGH A LARGE, NONRECURRING CASH
DIVIDEND, THAT AFFECTS THE SHARES OF COMMON STOCK (OR OTHER SECURITIES OF THE
COMPANY) OR THE SHARE PRICE OF COMMON STOCK (OR OTHER SECURITIES) AND CAUSES A
CHANGE IN THE PER SHARE VALUE OF THE COMMON STOCK UNDERLYING OUTSTANDING AWARDS.

2.             Effective as of November 2, 2006, Section 11.4(a) of the Plan is
hereby amended to read in its entirety as follows:

                (a)           Subject to Section 11.4(e), in the event that the
Administrator determines that other than an Equity Restructuring any dividend or
other distribution (whether in the form of cash, Common Stock, other securities
or other property), reorganization, merger, consolidation, combination,
repurchase, liquidation, dissolution, or sale transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Common Stock or other securities of the Company, issuance or
warrants or other rights to purchase Common Stock or other securities of the
Company or other similar corporate transaction or event, in the Administrator’s
sole discretion, affects the Common Stock such that an adjustment is determined
by the Administrator to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to an Award, then the Administrator shall, in
such manner as it may deem equitable, adjust any or all of:

(i)            The number and kind of shares of Common Stock (or other
securities or property) with respect to which Awards may be granted or awarded
(including, but not limited to, adjustments of the limitations in Section 2.1 on
the maximum number and kind of shares which may be issued and adjustments of the
Award Limit);

(ii)           The number and kind of shares of Common Stock (or other
securities or property) subject to outstanding Awards; and

 

 

--------------------------------------------------------------------------------


 

(iii)          The grant or exercise price with respect to any Award.

3.             Effective as of November 2, 2006, Section 11.4 of the Plan is
hereby amended to incorporate a new subsection (f) following existing subsection
(e), to read in its entirety as follows:

(f)            In connection with the occurrence of any Equity Restructuring,
and notwithstanding anything to the contrary in Section 11.4(a) and 11.4(b):

(i)                   The number and type of securities subject to each
outstanding Award and the exercise price or grant price thereof, if applicable,
will be proportionately adjusted.  The adjustments provided under this Section
11.4(f)(i) shall be nondiscretionary and shall be final and binding on the
affected Holder and the Company.

(ii)  The Administrator shall make such proportionate adjustments, if any, as
the Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 2.1 and the Award Limit).

4.             Notwithstanding anything in this Amendment to the Plan to the
contrary, this Amendment to the Plan shall not apply to, and instead Section
11.4(a) of the Plan shall apply to, any Award to which the adoption of this
Amendment to the Plan by the Board would (A) result in a penalty tax under
Section 409A of the Code and the Department of Treasury proposed and final
regulations and guidance thereunder or (B) cause any Incentive Stock Option to
fail to qualify as an “incentive stock option” under Section 422 of the Code.

 

* * * * * * * *

Executed on November 2, 2006

GUITAR CENTER, INC.

 

 

By:

 

/s/ Leland P. Smith

Officer

 

 

2

--------------------------------------------------------------------------------